Citation Nr: 1822136	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-29 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased disability evaluation for frostbite of the right foot with hyperpigmentation of the toenails, currently rated as 30 percent disabling.

2.  Entitlement to an increased disability evaluation for frostbite of the left foot with hyperpigmentation of the toenails, currently rated as 30 percent disabling.

3.  Entitlement to a total rating for compensation on the basis of individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran had active duty service in the U.S. Marine Corps from August 1979 to December 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.


FINDINGS OF FACT

1.  Frostbite of the right foot with hyperpigmentation of the toenails is manifested by cold sensitivity, pain, and locally impaired sensation.

2.  Frostbite of the left foot with hyperpigmentation of the toenails is manifested by cold sensitivity, pain, and locally impaired sensation.

3.  The Veteran's service-connected disabilities render him unable to engage and retain substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 30 percent for frostbite of the right foot with hyperpigmentation of the toenails are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7122 (2017).
	
2. The criteria for a disability rating in excess of 30 percent for frostbite of the left foot with hyperpigmentation of the toenails are not met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7122 (2017).


3.  The criteria for TDIU have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits. As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claims for increased disability ratings, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was afforded VA examinations in connection with his claims for increased disability ratings.  The examination reports contain all the findings needed to rate the Veteran's service-connected disabilities on appeal, including history and clinical evaluation.  See 38 C.F.R. § 3.327(a) (2017); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007).  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Disability Evaluation

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the service-connected disabilities on appeal have not materially changed and uniform evaluations are warranted for the rating period on appeal.

The Veteran contends that increased ratings are warranted for his service-connected frostbite of the right and left feet, with hyperpigmentation of the toenails, which are currently evaluated as 30 percent disabling for each foot.   The Veteran is currently rated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7122.

Diagnostic Code 7122 governs the ratings for cold injury residuals.  38 C.F.R. § 4.104 (diseases of the cardiovascular system).  Under Diagnostic Code 7122, cold injury residuals are assigned a 10 percent rating for arthralgia or other pain, numbness, or cold sensitivity.  A 20 percent rating is assigned for arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  A maximum rating of 30 percent rating is assigned for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis). 

Note (1) to Diagnostic Code 7122 provides that amputations of fingers or toes are to be rated separately, and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy are to be rated under other diagnostic codes.  Other disabilities that have been diagnosed as the residual effects of cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., are to be rated separately, unless they are used to support a rating under Diagnostic Code 7122. 

Note (2) to Diagnostic Code 7122 provides that each affected part (e.g. hand, foot, ear, nose) is to be separately rated and combined in accordance with 38 C.F.R. §§ 4.25, 4.26.

After a review of all the evidence, the Board finds that the Veteran's service- frostbite of the right and left feet, with hyperpigmentation of the toenails, more nearly approximates the criteria for the current 30 percent disability evaluation for each foot.  The Board finds that, as the Veteran experiences pain, numbness, locally impaired sensation, and cold sensitivity, the Board finds he meets the criteria for a 30 percent evaluation for each of his feet.  The Veteran is in receipt of the highest schedule evaluation possible for the Veteran's right and left feet, absent any ratable complications.  

The Board observes that Note (1) of Diagnostic Code 7122 states that the Veteran should be separately evaluated for peripheral neuropathy or amputations due to complications of a cold injury under other, more appropriate Diagnostic Codes.  However, there is no evidence that the Veteran has peripheral neuropathy secondary to his service-connected frostbite of the right and left feet, and thus, it is not for consideration here.  Additionally, the record does not reflect that the Veteran's frostbite of the right and left feet includes amputation of any fingers or toes, complications of squamous cell carcinoma, peripheral neuropathy, Raynaud's phenomenon, or muscle atrophy.  
  
Accordingly, the Board finds the Veteran has not experienced any complications necessitating a separate evaluation; the medical evidence does not support a schedular rating in excess of 30 percent for either foot.  As such, the Board does not find that the medical evidence supports a higher schedular rating.

Entitlement to TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, by reason of his service- connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.   

A TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining or obtaining of substantially gainful employment.  If there is only one service-connected disability, it must be ratable at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances. Thus, the criteria include a subjective standard.  Unemployability is synonymous with inability to secure and follow a substantially gainful occupation. VAOPGCPREC 75-91; 57 Fed. Reg. 2,317 (1992).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment.'  38 C.F.R. § 4.16(a) (2017).

The Veteran seeks entitlement to TDIU on the basis of his service-connected disabilities.  

The Veteran is service connected for degenerative arthritis of the lumbar spine, rated as 40 percent disabling; frostbite of the right foot with hyperpigmentation of the toenails, rated as 30 percent disabling; and frostbite of the left foot with hyperpigmentation of the toenails, rated as 30 percent disabling.  As such, the Veteran meets the schedular criteria for TDIU.  The Board notes that the Veteran was granted service connection for his degenerative arthritis of the lumbar spine effective November 19, 2013, and that he does not meet the schedular criteria for TDIU prior to November 19, 2013; prior to that date, TDIU must be considered under 38 C.F.R. § 4.16(b).

VA's General Counsel has concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2,317 (1992).

For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other Veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the particular Veteran is capable of performing the physical and mental acts required by employment, not whether that Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran provided completed TDIU applications in January 2012 and May 2015.  The applications reflect that the Veteran has a high school education; the May 2015 application reflects that the Veteran has not worked since 2012.  He did not have any additional education or training before or after he became too disabled to work.  

Based on the evidence of record, the Board finds that the Veteran's service-connected degenerative arthritis of the lumbar spine and frostbite of the right and left feet with hyperpigmentation of the toenails render him unable to obtain or sustain substantially gainful employment.  Specifically, the Board notes that the August 2017 VA spine and cold injury VA examination reports reflect that the VA examiners found that the Veteran's history and examination findings supported the contention that the Veteran's service-connected degenerative arthritis of the lumbar spine and frostbite of the right and left feet with hyperpigmentation of the toenails render him unemployable.  

Further, the VA spine examiner noted that the Veteran cannot work even in a sedentary job because he cannot sit for prolonged periods, lift, or bend due to pain.  Both the VA spine and VA cold injury VA examiners found that the Veteran had difficulty with prolonged walking or standing due to his service-connected disabilities.  Additionally, the Board notes that his entire work history is in manual/physical labor so he doesn't have any transferable skills to a sedentary job.

Given the evidence, the Board finds that he is entitled to TDIU effective November 19, 2013.  

With regard to the period prior to November 19, 2013, the evidence does not support a finding of unemployability due solely to his frostbite of the right and left feet with hyperpigmentation of the toenails.  His only service connected disabilities for this period were his frostbite of the right and left feet with hyperpigmentation of the toenails, and the August 2011 VA examination report and April 2012 addendum, as well as the May 2014 VA examination report, demonstrated that his frostbite of the right and left feet with hyperpigmentation of the toenails, standing alone, did not impair his occupational functioning.  Thus, for this period, the evidence does not warrant referral of his TDIU claim to the Director of Compensation Services for extraschedular consideration. 

Accordingly, entitlement to TDIU is granted effective November 19, 2013.






	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a disability evaluation in excess of 30 percent for frostbite of the right foot with hyperpigmentation of the toenails is denied.

Entitlement to a disability evaluation in excess of 30 percent for frostbite of the left foot with hyperpigmentation of the toenails is denied.

Entitlement to TDIU is granted for the period from November 19, 2013.







______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


